DOMENGEAUX, Judge.
This is a companion case to Wallace v. Pan American Fire & Casualty Company, 386 So.2d 158 (La.App. 3rd Cir. 1980), (Docket Number 7684), also decided this day. The pertinent facts and all the issues are common to both cases and are fully discussed in the Wallace case.
For the reasons provided in the Wallace case, the judgment of the district court is affirmed in all respects. The consolidated cases will be remanded to the trial court for further proceedings on the third party demands of Star Butane and Pan American, Wanda and INA, against Hunt and Fidelity. All costs of this appeal are assessed against Hunt, Wanda, and their insurers, with Hunt and Fidelity cast for two-thirds of the costs, and Wanda and INA cast for one-third.

AFFIRMED AND REMANDED.